EXHIBIT WILLOW FINANCIAL BANCORP, INC. AMENDED AND RESTATED 2005 RECOGNITION AND RETENTION PLAN AND TRUST AGREEMENT ARTICLE I ESTABLISHMENT OF THE PLAN AND TRUST 1.01Willow Financial Bancorp, Inc. (formerly known as “Willow Grove Bancorp, Inc.”) (the “Corporation”) hereby amends and restates its 2005 Recognition and Retention Plan (the “Plan”) and Trust (the “Trust”) upon the terms and conditions hereinafter stated in this amended and restated 2005 Recognition and Retention Plan and Trust Agreement (the “Agreement”), with the amendment and restatement effective as of October 28, 2008. 1.02The Trustee hereby accepts this Trust and agrees to hold the Trust assets existing on the date of this Agreement and all additions and accretions thereto upon the terms and conditions hereinafter stated. ARTICLE II PURPOSE OF THE PLAN The purpose of the Plan is to (i) retain personnel of experience and ability in key positions by providing Employees and Non-Employee Directors with a proprietary interest in the Corporation and its Subsidiary Companies as compensation for their contributions to the Corporation and the Subsidiary Companies and as an incentive to make such contributions in the future, and (ii) replace certain cash based benefit plans previously provided by the Corporation to Officers and Non-Employee Directors.Each Recipient of a Plan Share Award hereunder is advised to consult with his or her personal tax advisor with respect to the tax consequences under federal, state, local and other tax laws of the receipt of a Plan Share Award hereunder. ARTICLE III DEFINITIONS The following words and phrases when used in this Agreement with an initial capital letter, unless the context clearly indicates otherwise, shall have the meanings set forth below.Wherever appropriate, the masculine pronouns shall include the feminine pronouns and the singular shall include the plural. 3.01“Advisory Director” means a person appointed to serve as an advisory or emeritus director by the Board of either the Corporation or the Bank or the successors thereto. 3.02“Bank” means Willow Financial Bank (formerly known as “Willow Grove Bank”), the wholly owned subsidiary of the Corporation. 3.03“Beneficiary” means the person or persons designated by a Recipient to receive any benefits payable under the Plan in the event of such Recipient’s death.Such person or persons shall be designated in writing on forms provided for this purpose by the Committee and may be changed from time to time by similar written notice to the Committee.In the absence of a written designation, the Beneficiary shall be the Recipient’s surviving spouse, if any, or if none, his or her estate. 3.04“Board” means the Board of Directors of the Corporation. 3.05"Change in Control" shall mean a change in the ownership of the Corporation, a change in the effective control of the Corporation or a change in the ownership of a substantial portion of the assets of the Corporation, in each case as provided under Section 409A of the Code and the regulations thereunder. 3.06“Code” means the Internal Revenue Code of 1986, as amended. 3.07“Committee” means the committee appointed by the Board pursuant to Article IV hereof. 3.08“Common Stock” means shares of the common stock, $0.01 par value per share, of the
